PER CURIAM.
This is an action to recover for the purchase price of stearic acid alleged to have been sold and delivered to defendant. There was not sufficient evidence as to the amount of goods delivered. The witness called by plaintiff to prove this delivery, it being conceded that seven bags were delivered, said that the bags some-, times weighed 100 and sometimes 200 pounds. He testified that he did not see the bags when they were shipped, and was evidently testifying from knowledge received from his delivery clerk.
The judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.